Title: To Thomas Jefferson from Albert Gallatin, 30 September 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        
                        Sketch of the expenditures
                  during the Quarter ending: 30th September 1806
                  
                     
                        
                           Civil list
                           
                           95,673.40
                           }
                           258,254.93
                           
                              Civil
                           
                        
                        
                           Miscellaneous expenses Civil
                           
                           101,995.13
                        
                        
                           
                               Diplomatic
                           
                           
                              60,586.40
                           
                        
                        
                           Army & Indian Dept.
                           
                           158,108.—.
                           }
                           740,608.—.
                           
                              Military
                           
                        
                        
                           
                               Naval establishment
                           
                           
                              582,500.—.
                           
                        
                        
                           American claims assumed by 
                           }
                           262,527.30
                           }
                           
                              2,224,062.91.
                           
                           
                              Debt
                           
                        
                        
                           
                               Louisiana convention
                        
                        
                           Public debt (principal & interest)
                           }
                           #1,961,535.61
                           
                        
                        
                           #of which about one million for principal
                           
                              Total
                           
                           
                           
                              3,222,925.84
                           
                           
                        
                     
                  
                  Receipts not yet ascertained; but the specie in the Treasury, at the commencement of the quarter was 4,343,172.85; and is estimated to have been on 30th Septr 5,350,000.—. encrease  1,006,827.15 exceeds one million
                  The Receipts have therefore exceeded the expenditures by about one million and may be estimated at about 4,200,000 dollars.
                        
                            
                        
                    